COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                  '
 In Re: Union Pacific Railroad Company                            No. 08-14-00141-CV
 and Wanda Heckel,                                '
                                                            AN ORIGINAL PROCEEDING
                              Relator.            '
                                                                   IN MANDAMUS
                                                  '

                                                  '

                                                  '

                                             ORDER

       Pending before the Court is Relators’ motion to stay the 120th District Court’s order

entered on April 24, 2014 in cause number 2011-1952, styled Blanca Estella Alcantar,

Individually and on Behalf of the Estate of Justin Alcantar, Deceased v. Union Pacific Railroad

Company, Harvey B. Comer, Wanda Heckel, and Michael Shindo. The order in question denied

Relator’s motions for protective order and ordered them to produce true and correct copies of

Wanda Heckel’s medical records by 12:00 (noon) on Wednesday, April 30, 2014. Relators

requested that the trial court stay the order pending resolution of this mandamus, but the trial court

denied the motion. The motion to stay the April 24, 2014 order is GRANTED and the order will

remain stayed pending resolution of this mandamus proceeding or further order of the Court.

       IT IS SO ORDERED this 28th day of April, 2014.



                                                      PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.